Case 1:18-cr-00104-MSK-GPG Document 117 Filed 09/25/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


   Criminal Case No. 18-cr-00104-MSK-GPG


   UNITED STATES OF AMERICA,
          Plaintiff
          v.
   2. LONG LUONG a/k/a Peter,
          Defendant.
   ______________________________________________________________________________
                      DEFENDANT LUONG’S SENTENCING STATEMENT
   ______________________________________________________________________________
          The Defendant, by and through counsel, John F. Sullivan of the Law Office of John F.

   Sullivan, III, PC, respectfully submits the following as a sentencing statement in advance of the

   sentencing hearing currently set for September 30, 2019:

          1) The Defendant concurs with the recommendation of the government of a total

               sentence of 84 months for the reasons stated in Document 110.

          2) The Defendant further notes that U.S. Probation, in explaining that there is a

               mandatory minimum sentence for a conviction under 21 U.S.C. § 841(a)(1), noted

               that a “lesser sentence does appear appropriate in this case should the Court accept a

               reduction” pursuant to the government’s motion.

   Respectfully submitted this the 25th day of September, 2019
Case 1:18-cr-00104-MSK-GPG Document 117 Filed 09/25/19 USDC Colorado Page 2 of 2




                                                        s/John F Sullivan
                                                        Law Office of John F. Sullivan, III, PC
                                                        1745 Shea Center Drive, 4th Floor
                                                        Littleton, CO 80129
                                                        (303) 748-4343

                                       CERTIFICATE OF SERVICE

   I certify that I have served a copy of this Sentencing Statement on the party below on this the
   25th day of September, 2019 via ECF:
          Mr. Jeremy Lee Chaffin
          Assistant United States Attorney
                                                        s/John F. Sullivan
